SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 Form 10-K [X]ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 Commission File Number 0-14910 MPM TECHNOLOGIES, INC. (Exact Name of Registrant as specified in its Charter) WASHINGTON 81-0436060 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) , PARSIPPANY, NEW JERSEY 07054 (Address of principal executive offices) Registrant’s telephone number, including area code: 973-428-5009 SECURITIES REGISTERED UNDER SECTION 12(B) OF THE EXCHANGE ACT: None SECURITIES REGISTERED UNDER SECTION 12(g) OF THE EXCHANGE ACT:None COMMON STOCK, PAR VALUE OF $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes_X_ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes_X No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.X Yes No Indicate by check mark whether the registrant has submitted electronically and posted on it corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one.) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesX No The aggregate market value of the voting and non-voting equity held by non-affiliates computed by reference to the closing price of $0.90 at which the common equity was sold as of April 9, 2010 was $6,037,016. The number of shares outstanding of the registrant’s common stock as of April 9, 2010 was 6,707,796. PART I Item 1.Business Incorporated in 1983, MPM Technologies, Inc. (“MPM” or “the Company”) as of year ended December 31, 2009, had three wholly owned subsidiaries: AirPol, Inc. (“AirPol”), NuPower, Inc. (“NuPower”) and MPM Mining Inc. (“Mining”). For the year ended December 31, 2009, AirPol was the only revenue generating entity. AirPol operates in the air pollution control industry.It sells air pollution control systems to Fortune 500 and other large industrial companies in the U.S and worldwide. The Company, through its wholly-owned subsidiary, NuPower, Inc., is engaged in the development and commercialization of a waste-to-energy process known as Skygas™.These efforts are largely through NuPower’s participation in NuPower Partnership in which MPM has a 58.21% partnership interest. NuPower Partnership owns 85% of the Skygas Venture. In addition to its partnership interest through NuPower Inc, MPM also owns 15% of the Venture. Mining operations were discontinued several years ago.Due to the extremely high precious metals prices, MPM management is planning to restart the mining operations.The Company may either restart mining operations using its own resources and personnel or partner with a joint-venture partner.Accordingly, management is actively seeking a joint-venture partner with the necessary financial abilities to further explore and develop the properties.There can be no guarantee that management will be successful in its initiatives. AIRPOL, INC. Effective July 1, 1998, the Company acquired certain of the assets and assumed certain of the liabilities of part of a division of FLS miljo, Inc.The agreement called for the Company to pay $300,000 stock and $234,610 in cash.The transaction was accounted for as a purchase. AirPol designs, engineers, supplies and services air pollution control systems for Fortune 500 and other environmental and industrial companies. The technologies of AirPol utilize wet and dry scrubbers, wet electrostatic precipitators and venturi absorbers to control air pollution.AirPol brings over 30 years experience through its technologies and employees. A typical air pollution control system consists of the following components: 1. A gas duct from the polluting process equipment that can be a boiler, kiln, incinerator or dry; 1 2. A scrubber, or a wet electrostatic precipitator for dust removal purposes; 3. An acid gas absorber for the removal of acid gas from the flue gas; 4. An induced draft fan to provide suction to draw the flue gas through the air pollution control system; and 5. A stack for the discharge of cleaned flue gas into the atmosphere. In building the systems, AirPol personnel conduct engineering design work, and produce design drawings for the fabrication of steel or plastic vessels, steel supports and access facilities.AirPol personnel also prepare equipment specifications for needed equipment such as spray nozzles, pumps, fans, instrumentation and controls.AirPol personnel then retain a fabricator for the fabrication of the system’s components.AirPol personnel arrange for delivery of these to the customer’s location.Normally, AirPol is not responsible for the installation of the systems.In this case, AirPol personnel will arrange for an erection supervisor to make sure the installation meets AirPol quality standards.If AirPol is responsible for the installation, they will hire mechanical and electrical contractors to perform the installation. NUPOWER, INC. The Company holds a 58.21% interest in NuPower Partnership through its ownership of NuPower, Inc.No other operations were conducted through NuPower.NuPower Partnership is engaged in the development and commercialization of a waste-to-energy process.This is an innovative technology for the disposal and gasification of carbonaceous wastes such as municipal solid waste, municipal sewage sludge, pulp and paper mill sludge, auto fluff, medical waste and used tires.The process converts solid and semi-solid wastes into a clean-burning medium BTU gas that can be used for steam production for electric power generation.The gas may also be a useful building block for downstream conversion into valuable chemicals.NuPower Partnership owns 85% of the Skygas Venture. In addition to its partnership interest, MPM owns 15% of the Venture. The United States patent on the Skygas process expired in November 2008.The Company filed a one year provisional new patent for a significantly improved Skygas process in February 2009.In February 2010, a renewal provisional patent application was filed.There can be no guarantee that the new patent will be approved at this time.There was also a Canadian patent on the Skygas process that expired in April 2009. Due to the expiration of the patents related to the original Skygas technology, the related agreements with the NuPower partnership have also expired.Management expects that the NuPower Partnership will be terminated, or changed if new agreements can be negotiated that recognize the updated technologies.There can be no assurance that new agreements will be achieved. In 2008 a new company was incorporated named Skygas Energy Ontario Limited (“SEOL”).NuPower, Inc. owns all 100 of the issued and outstanding shares of the new company.Negotiations with unrelated third parties with regard to this venture were terminated when agreements could not be reached with the unrelated third parties. No other activities have been transacted within SEOL. MPM MINING, INC. The company owns 7.5 patented claims and 2 unpatented claims and leases 7 patented claims with options to purchase on approximately 300 acres in Montana’s historical Emery Mining District.It also owns a 200-ton per day onsite floatation mill.Companies such as Exxon Mobil Corporation, Freeport McMoran Gold Company and Hecla Mining Company in addition to MPM Mining have conducted extensive exploration in the area. MPM management believes that resuming mining operations is a way to generate positive cash flows and mitigate the continuing losses from other operations given the current market prices and conditions for precious metals.Accordingly, management will investigate its needs to make this happen. 2 Following several geologist reports, assays and recommendations, the company built a 200 ton per day ball mill using floatation tanks to process screened and crushed ore. It took two years to build, equip and test the mill at a cost of approximately $800,000. The mill is in operable condition with all equipment in good repair. The company has Rake classifier ship, Wilfley Concentrate table, Marcy ball mill 5’x4’, flotation machines and equipment, Denver water pumps, 3 deck concentrate table, Hardinge ball mill and Elmco filter press. There is an office trailer and living quarters for personnel including a deep well and septic system.There are two storage ponds and a creek running through the property. MPM has spent over $1.3 million on exploration and drilling programs including work done by Exxon, Freeport McMoran, and most recently Hecla Mining Company. Hecla’s drilling results were extremely encouraging in that some drill holes confirmed the possibility of open pit mining and that certain mineral deposits might be enlarged and improved in grade by further drilling. Additionally, there is considerable evidence of significant mineralized materials awaiting drilling programs. The company has utilized reverse circulation and diamond core drilling techniques in five different programs the total of which are 182 drilled holes averaging 90’ in depth.Additionally, 15 trenches 18’ deep and 6’ wide were dug.All were assayed with all showing mineralization. There have been 5 exploration programs to date: MPM Mining 6 drill holes 1983-84. MPM Mining 13 drill holes and 15 trenches 1986 Freeport McMoran Gold Co. 78 drill holes 1988-89 Pegasus Gold Corp 3 drill holes 1990 Hecla Mining Co.82 drill holes 1991-92 MPM MINING INC EMERY DISTRICT MINERALIZED MATERIAL Tons Ounces Per Ton Location Gold Silver Emery Mine Emery Stockpiles Bonanza Hidden Hand The properties are in mineralized zones containing gold, silver, lead and zinc.Located on the properties are former mine shafts, tunnels, mineral stockpiles and stopes (in tunnels) with valuable low-grade mineralization.All areas have been trenched, core drilled and assayed to prove mineralization.The properties contain both underground and near surface minerals. Additionally there are 8 stockpiles with good assayed results of mineralization.The old time miners were after high-grade ore and not interested in lower grade mineral surrounding the vein.The mineral taken from shafts, tunnels and around the high-grade vein was transported to these stockpiles. The total cost of purchasing the properties, leasing properties, building and equipping the ball mill, infrastructures and bringing power line to replace generators is estimated at $4,000,000. Current expenses that include lease payments and taxes are under $10,000 per year.In the past, power was supplied by two large capacity generators.At a time the mill is reopened, power lines will be brought in from Deer Lodge, Montana at an estimated cost of $200,000.A deep well and Sterret Creek supplies all water needs. MPM management believes that resuming mining operations is a way to generate positive cash flows and mitigate the continuing losses from other operations given the current market prices and conditions for precious metals.Accordingly, management is in the process of obtaining the necessary financing to restart mining operations. There can be no guarantee that management will be successful in its efforts. 3 FACTORS MANAGEMENT USED TO IDENTIFY REPORTABLE SEGMENTS Management considers MPM’s reportable segments to be business units that offer different products.The business segments may be reportable because they are each managed separately, or they design and engineer distinct products with different applications in the air pollution control field.Airpol operates in the air pollution control field.MPM’s other segments are essentially non-operational at the present time, and, accordingly have been aggregated for reporting purposes.Accordingly, for the years ended December 31, 2009 and 2008, the Company operated in one segment, and there is no separate segment reporting required. BACKLOG MPM had a backlog of orders or work in progress at AirPol of approximately $146,000 at December 31, 2009.It is expected that this backlog will be consumed during the first two quarters of 2010.There is currently no other backlog of orders for any of MPM’s other businesses. WASTE-TO-ENERGY MPM’s waste-to-energy process consists of an innovative technology known as “Skygas”.The process is used in the disposal and gasification of various forms of non-metallic wastes.MPM continues to negotiate with interested entities for the manufacture and operation of Skygas units.These negotiations are ongoing, and MPM management is hopeful that there will be formal agreements in place during 2010. COMPETITIVE CONDITIONS AirPol operates in extremely competitive environments.There are a number of potential competitors for every job the companies bid on.The number of bidders ranges from two or three to as many as seven or eight depending on the potential customer and the work to be performed.The parts and service side of the business tends to be somewhat less competitive since the parts and service work are generally for units that have previously been sold and/or installed by the companies. There are a significant number of persons and companies developing or have developed any number of waste-to-energy systems.Management of MPM believes that its development of Skygas™ as a non-polluting and energy efficient system will give it the necessary competitive edge in this area. Due to the large number of persons and companies engaged in exploration for and production of mineralized material, there is a great degree of competition in the mining part of the business. SEASONAL VARIATIONS The impact of seasonal changes is minimal on the air pollution control business of AirPol.There may be some limitations on the installation of the air pollution control units when the weather is more severe in the winter months in those areas of the world where the weather is significantly colder in that season.There have been, however, no discernible variations to date to indicate that the business is subject to seasonal variations. 4 There are currently no seasonal influences on the ongoing development of the Skygas™ process.It is also not expected that there will be any seasonal variations when the Skygas™ units are produced. EMPLOYEES At December 31, 2009, MPM had three employees and there were two employees at AirPol.MPM believes that its relations with its employees are good. Item 2.Properties AirPol leases its office space under a lease that expires in July of 2010.MPM has no property related to its waste-to-energy operations.MPM believes that its existing facilities are adequate for the current level of operations. The MPM Mining property is located in the Emery Mining District of Powell County, Montana approximately seven miles northeast of Deer Lodge, Montana.A road maintained by the county runs though or nearby company properties, mill and infrastructures. All titles to the company’s properties are secured.All leased claims are up to date and paid in full. The company owns 7.5 patented claims, 2 unpatented claims and leases 7 patented claims. Each leased claim contains an option to purchase. The properties are in mineralized zones containing gold, silver, lead and zinc.Located on the properties are former mine shafts, tunnels, mineral stockpiles and stopes (in tunnels) with valuable low-grade mineralization.All areas have been trenched, core drilled and assayed to prove mineralization. These claims amount to approximately 300 acres of land in the Emery Mining District, Powell County Montana.MPM controls eighteen former mine sites that have been inactive since 1930.Each of these has old adits, tunnels and mineral stockpiles of known mineralized material.All testing and metallurgical work has been completed. 5 Item 3.Legal Proceedings None Item 4.Submission of Matters to a Vote of Security Holders There were no matters submitted to a vote of the shareholders during the fourth quarter of 2009. PART II Item 5.Market for the Registrant’s Common Equity and Related Stockholder Matters a)Market Information On February 18, 2003 MPM common stock began trading on the OTC Bulletin Board under the trading symbol MPML. The following table shows quarterly high and low bid prices for 2009 and 2008 as reported by the National Quotations Bureau Incorporated.These prices reflect interdealer quotations without adjustments for retail markup, markdown or commission and do not necessarily represent actual transactions. 6 High Bid Low Bid First Quarter $ $ Second Quarter Third Quarter Fourth Quarter First Quarter $ $ Second Quarter Third Quarter Fourth Quarter b) Holders As of April 11, 2010, there were approximately 1,500 holders of record of the Registrant’s common stock. c)Dividends MPM has not paid dividends in the past.It is not anticipated that MPM will distribute dividends for the foreseeable future.Earnings of MPM are expected to be retained to enhance its capital and expand its operations. d)Recent Sales of Unregistered Securities None Item 6.Selected Financial Data Selected Financial Data (Unaudited) Statement of Operations Data Revenue $ Gross margin $ Operating loss $ ) $ ) $ ) $ ) $ ) Net income (loss) $ ) $ ) $ ) $ ) $ ) Net income (loss) per share basic $ ) $ ) $ ) $ ) $ Net income (loss) per share diluted $ ) $ ) $ ) $ ) $ Weighted average shares outstanding - basic Weighted average shares outstanding - diluted Balance Sheet Data Total assets $ Total liabilities $ Stockholders' impairment $ ) $ ) $ ) $ ) $ ) Other Information Net cash provided by (used in) operating activities $ ) $ ) $ ) $ $ ) Working capital deficit $ ) $ ) $ ) $ ) $ ) Return on average stockholders' impairment -12.3
